Citation Nr: 0500793	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from November 1943 to March 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2003.  This matter was 
originally on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

As noted in the Board's Remand of December 2003, in response 
to a December 16, 2003 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  See Board of Veterans' 
Appeals:  Speeding Appellate Review for Aging Veterans, 68 
Fed. Reg. 53682 (September 12, 2003) (to be codified at 38 
C.F.R. § 20.900(c)).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a seizure disorder of 
familial origin. 

3.  There is no medical evidence of record that shows 
manifestations of the seizure disorder before service, during 
service, or within one-year from the veteran's discharge from 
service.  

4.  There is no competent medical evidence of record that 
shows that the veteran's seizure disorder is related to an 
incident of his service.  



CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2003 Remand, the Board recognized that the 
veteran's complete service medical records were not of 
record.  The outstanding service medical records were 
presumed destroyed in the 1973 National Personnel Record 
Center fire, and a search for alternative records had proved 
unsuccessful.  The Board noted that in cases such as these, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the 
doubt rule, and VA has a  heightened obligation to assist the 
claimant in the development of his or her case. 
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board observed that while the veteran 
contended that a physician (Dr. V.) advised him that his 
seizures were the result of a head injury he reportedly 
sustained during service, the claims file showed that there 
was no physician's opinion of record that linked the 
currently diagnosed seizure disorder to service.  In view of 
VA's heightened duty, the Board remanded the veteran's claim 
to the Appeals Management Center (AMC) to afford the veteran 
a medical examination and to obtain a medical opinion on the 
identity and etiology of any seizure disorder that may be 
present.  

On Remand, the AMC afforded the veteran a medical examination 
in August 2004, and a medical opinion was obtained.  
Additionally, in correspondence dated in February 2004 and 
July 2004, the AMC asked the veteran to provide any 
outstanding information or evidence pertinent to his claim or 
identify any pertinent evidence he wanted VA's assistance in 
procuring.  The AMC obtained VA treatment records identified 
by the veteran in his response to the February 2004 letter.  
Thereafter, the AMC considered the additional medical 
evidence along with prior evidence, continued the denial of 
the claim, and issued a Supplemental Statement of the Case 
(SSOC) on the issue in September 2004.  Based on the 
foregoing, the Board finds that the AMC complied with the 
Board's December 2003 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in May 2002, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  Similar information was provided in the 
previously discussed February 2004 and July 2004 development 
letters.  

The Board acknowledges that the May 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO and the AMC provided the veteran with a copy of 
the October 2002 rating decision, March 2003 Statement of the 
Case (SOC), and September 2004 SSOC, which together provided 
the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for denial of the 
claim.  The SOC and SSOC provided the veteran with notice of 
all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's December 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

The March 1946 separation examination report showed that no 
episodes of seizures were noted to have occurred during 
service.  No seizure disorder was identified during service.  
The veteran's neurological system was also clinically 
evaluated as normal.  

Private medical records dated from February 2000 to May 2001 
included Halifax Medical Center records dated in November 
2000, which noted a diagnosis of new-onset seizure disorder.  
A magnetic resonance imaging (MRI) of the brain was 
unremarkable.  Dr. V. evaluated the veteran but found no 
underlying etiology for the veteran's seizures.  These 
records further noted that the veteran initially reported no 
significant past medical history, but on further questioning 
he recalled that one and one-half years ago, he had a 
transient episode of not knowing what he was doing while 
driving.  He also recalled that four days prior to his 
admission to the hospital in November 2000, while playing 
cards with friends, he experienced an episode in which he 
could not respond to his friends' comments.  He denied any 
other similar episodes of seizures.  

The veteran submitted two articles in which he highlighted 
portions that noted that epilepsy "[could] strike at any 
age, particularly after injury to brain cells, such as head 
trauma," and that prior head trauma was a risk factor for 
seizure disorder. 

VA treatment records dated from June 2001 to May 2003 noted 
assessments of seizure disorder and that the veteran was 
prescribed Dilantin.  A February 2002 record noted that the 
veteran reported that in November 2000, he was diagnosed with 
seizure disorder, etiology unknown.  

The August 2004 VA examination report showed that the 
examiner reviewed the claims file.  The veteran reported that 
he sustained a head injury during service.  He indicated that 
following the injury, he developed recurrent headaches, which 
lasted for six to eight weeks, but had since then 
disappeared.  He reported that he began having seizures in 
1974 when he had episodes of inability to talk, that lasted 
10 to 15 seconds, unassociated with loss of any motor tone, 
clonic or tonic movements, tongue biting, or incontinence.  
He maintained that these spells had continued to date and 
occurred once every six to eight weeks.  He indicated that 
his first generalized tonic-clonic seizure occurred at age 
75, and he had had a second episode since then.  The examiner 
noted that the veteran's family history for seizures was 
positive as he had one son who had a seizure disorder.  The 
examiner diagnosed seizure disorder secondary to medial 
temporal sclerosis.  The examiner opined that this disorder 
was unrelated to the veteran's head injury and usually was 
familial in nature.  In a September 2004 addendum, the 
examiner noted that MRI findings were compatible with 
familial genetic convulsive disorder.    

The Board has thoroughly reviewed the evidence of record and 
has determined that service connection is not warranted for a 
seizure disorder.

The veteran is currently diagnosed with a seizure disorder 
for which he receives medication.  In the opinion of the 
August 2004 VA examiner, which is supported by a rationale 
and clinical data, the veteran's seizure disorder is not the 
result of a head injury that reportedly occurred during 
service.  Rather, the VA examiner finds that the veteran's 
seizure disorder is familial in nature.  

The Board notes that congenital or developmental 'defects' 
are not diseases or injuries within the meaning of applicable 
law and regulations for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2004).  Service connection, however, may be 
granted for 'diseases' of congenital, developmental, or 
familial origin. VAOPGCPREC 82-90.  

The veteran is currently diagnosed with a disease of familial 
origin and therefore, the disease is subject to service 
connection.  There, however, is no medical evidence that 
shows manifestations of the seizure disorder before service, 
during service, or within one-year from the veteran's 
discharge from service.  There is no competent medical 
opinion of record that otherwise provides that the veteran's 
seizure disorder is related to an incident of his service.  
Therefore, the Board finds the VA examiner's opinion 
dispositive on the question of the etiology of the veteran's 
seizure disorder.  The Board also finds that the weight of 
the evidence is against finding that the onset of the seizure 
disorder occurred during service, that the seizure disorder 
was aggravated by service, or that the seizure disorder 
manifested to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service.  Accordingly, service connection for a seizure 
disorder is not warranted on the basis of the current 
evidence of record.  

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Service connection for a seizure disorder is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


